Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,567,159. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of applicant’s claims 1-14 are contained within or made obvious by claims 1-9 of U.S. Patent No. 8,567,159. 
In particular, ‘159 recites an apparatus for making inflated containers from a film web having two juxtaposed film plies, comprising: a first sealing device for producing a series of transverse seals that bond the film plies together; an inflation assembly for directing gas between the film plies; a second sealing device for producing one or more longitudinal seals that bond the film plies together, said transverse seals and said longitudinal seals intersecting to enclose the gas between the film plies to thereby form one or more inflated containers; and at least one intermediate sealing element for producing one or more intermediate seals that bond the film plies together, said intermediate seals partitioning said containers into two or more compartments and providing at least one flow passageway between said compartments to allow said compartments to fluidly communicate with one another, wherein, said intermediate seals provide the inflated containers with hinge-like flexible regions.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 7,225,599. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of applicant’s claims 1-14 are contained within or made obvious by claims 1-21 of U.S. Patent No. 7,225,599.
In particular, ‘599 recites apparatus for making inflated articles from a film web having two juxtaposed film plies, comprising: a first rotary sealing device for producing transverse seals that bond the film plies together; an inflation assembly for directing gas between said film plies; and a second rotary sealing device for producing a discontinuous series of longitudinal seals between said film plies, said first and second rotary sealing devices being synchronized such that each longitudinal seal intersects a pair of said transverse seals, whereby, gas is enclosed between said longitudinal seals, transverse seals, and film plies to thereby form an inflated article.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, in an apparatus for forming inflatable containers in a film web having two juxtaposed film plies, the prior art does not teach or make obvious the concept of wherein the transverse seals form sides of inflatable containers in the film web and the film web has a closed longitudinal edge that forms a closed end of the inflatable containers; wherein the intermediate seals are arranged to partition each inflatable container into a plurality of compartments; wherein, in each of the inflatable containers, the intermediate seals provide at least one flow passageway between compartments to allow the compartments to fluidly communicate with one another in the manner claimed by the applicant.
Regarding claim 8, in a method of forming inflatable containers in a film web having two juxtaposed film plies, the prior art does not teach or make obvious the concept of wherein the transverse seals form sides of inflatable containers in the film web and the film web has a closed longitudinal edge that forms a closed end of the inflatable containers; wherein the intermediate seals are arranged to partition each inflatable container into a plurality of compartments; wherein, in each of the inflatable containers, the intermediate seals provide at least one flow passageway between compartments to allow the compartments to fluidly communicate with one another in the manner claimed by the applicant.

Claims 1-14 would be patentable if applicant files proper terminal disclaimers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/          Primary Examiner, Art Unit 1745